
	

114 HR 1181 IH: Vehicle Safety Improvement Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1181
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2015
			Ms. Schakowsky (for herself, Mr. Pallone, Mr. Butterfield, Mrs. Capps, Ms. Clarke of New York, Ms. DeGette, Mr. Kennedy, Ms. Matsui, Mr. Rush, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title 49, United States Code, to provide for increased and improved public access to motor
			 vehicle safety information, enhanced tools and accountability for the
			 National Highway Traffic Safety Administration, and protection of motor
			 vehicle consumers, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Vehicle Safety Improvement Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Increased and Improved Public Access to Information
					Sec. 101. Increased public availability of vehicle safety information.
					Sec. 102. Improved vehicle safety databases.
					Sec. 103. Improved used car buyers guide.
					Title II—Enhanced Agency Tools and Accountability
					Sec. 201. Civil penalties.
					Sec. 202. Early warning reporting requirements.
					Sec. 203. Imminent hazard authority.
					Sec. 204. Retention of safety records by manufacturers.
					Sec. 205. Corporate responsibility for NHTSA reports.
					Sec. 206. Cooperation with foreign governments.
					Sec. 207. Administrative accountability.
					Sec. 208. Reports to Congress.
					Title III—Consumer Protection
					Sec. 301. Limitation on sale or lease of used motor vehicles subject to a recall.
					Sec. 302. Elimination of regional recalls.
					Sec. 303. Application of remedies for defects and noncompliance.
					Sec. 304. Pedestrian safety improvement rule.
					Sec. 305. Recall obligations under bankruptcy.
					Sec. 306. Rulemaking on rear seat crashworthiness.
					Title IV—Funding
					Sec. 401. Vehicle safety user fee.
					Sec. 402. Authorization of appropriations.
					Title V—Additional Provisions
					Sec. 501. Deadlines.
					Sec. 502. Limitation on the preemption of State law.
				
 2.DefinitionsIn this Act: (1)Passenger motor vehicleThe term passenger motor vehicle—
 (A)means a motor vehicle (as defined in section 30102(a) of title 49, United States Code) that is rated at less than 10,000 pounds gross vehicular weight; and
 (B)does not include— (i)a motorcycle;
 (ii)a trailer; or (iii)a low speed vehicle (as defined in section 571.3 of title 49, Code of Federal Regulations).
 (2)SecretaryThe term Secretary means the Secretary of Transportation, acting through the Administrator of the National Highway Traffic Safety Administration.
			IIncreased and Improved Public Access to Information
			101.Increased public availability of vehicle safety information
				(a)Manufacturer communications
 (1)In generalSection 30166(f) of title 49, United States Code, is amended— (A)by redesignating paragraph (2) as paragraph (3);
 (B)by striking paragraph (1) and inserting the following:  (1)In generalSubject to paragraph (4) and notwithstanding any other provision of law, a manufacturer shall give the Secretary of Transportation, and the Secretary shall make available on a publicly accessible Internet website, a true or representative copy of each communication to the manufacturer’s dealers or to owners or purchasers of a motor vehicle or replacement equipment produced by the manufacturer regarding—
 (A)any defect in the vehicle or equipment (including any failure or malfunction beyond normal deterioration in use, or any failure of performance, or any flaw or unintended deviation from design specifications), whether or not the defect is safety-related; or
 (B)any noncompliance with a motor vehicle safety standard prescribed under this chapter in a vehicle or equipment that is sold or serviced.
 (2)Types of communicationsThe communications described in paragraph (1) shall include— (A)all notices, bulletins, and other communications, other than those required to be submitted pursuant to section 573.6 of title 49, Code of Federal Regulations, sent to more than one manufacturer, distributor, dealer, lessor, lessee, owner, or purchaser, in the United States; and
 (B)those communications relating to a customer satisfaction campaign, safety improvement campaign, consumer advisory, recall, or other safety activity involving the repair or replacement of motor vehicles or equipment, that the manufacturer issued to, or made available to, more than one dealer, distributor, lessor, lessee, other manufacturer, owner, or purchaser, in the United States.; and
 (C)by adding at the end the following:  (4)ExceptionNotwithstanding paragraph (1), the Secretary shall not be required to make copies of communications available that are manifestly not related to motor vehicle safety..
 (2)Effective dateThe amendments made by paragraph (1) shall apply to communications given to the Secretary pursuant to paragraph (1) of section 30166(f) of title 49, United States Code, as amended by paragraph (1) of this subsection, beginning 1 year after the date of enactment of this Act.
					(b)Early warning data
 (1)In generalSection 30166(m)(4) of title 49, United States Code, is amended by striking subparagraph (C) and inserting the following:
						
 (C)DisclosureThe information provided to the Secretary pursuant to this subsection shall be disclosed publicly.. (2)RuleNot later than 2 years after the date of enactment of this Act, the Secretary shall issue a final rule establishing categories of information provided to the Secretary pursuant to section 30166(m) of title 49, United States Code, that must be made available to the public. The Secretary may establish categories of information that the Secretary determines are exempt from public disclosure under section 552(b) of title 5, United States Code.
 (3)ConsultationIn conducting the rulemaking required under paragraph (2), the Secretary shall consult with the Director of the Office of Government Information Services within the National Archives and the Director of the Office of Information Policy of the Department of Justice.
 (4)Presumption and LimitationThe Secretary shall issue the regulations with a presumption in favor of maximum public availability of information, including information contained in field reports submitted to the Secretary. In issuing regulations under paragraph (2), the following types of information shall presumptively not be eligible for protection under section 552(b) of title 5, United States Code:
 (A)Production information regarding passenger motor vehicles. (B)Vehicle safety defect or noncompliance information related to an incident involving death or injury.
 (C)Aggregated numbers of property damage claims. (D)Aggregated numbers of consumer complaints related to potential vehicle defects.
 (5)Nullification of Prior RegulationsUpon the effective date of a final rule issued pursuant to paragraph (2), the regulations establishing early warning reporting class determinations in Appendix C of part 512 of title 49, Code of Federal Regulations, shall have no force or effect.
 (c)Death InquiriesNot later than 1 year after the date of enactment of this Act, and every 6 months thereafter, the Secretary shall compile summaries of written communications sent by the Secretary to a manufacturer during the preceding 6-month period requesting additional information about fatal incidents reported under section 30166(m) of title 49, United States Code. Each such summary shall be made available on a publicly accessible Internet website for a period of not less than 10 years and shall include, at a minimum, the following:
 (1)The manufacturer. (2)Any vehicle or equipment make, model name, and model year about which the Secretary has inquired.
 (3)Any vehicle system or component about which the Secretary has inquired. (4)The date of the written communication and the date by which a response must be submitted by the manufacturer.
 (5)The number of incidents about which the Secretary has inquired, and the earliest and latest quarters during which such incidents were reported to the Secretary.
 102.Improved vehicle safety databasesNot later than 2 years after the date of enactment of this Act, the Secretary shall increase public accessibility to and timeliness of information on the National Highway Traffic Safety Administration’s vehicle safety databases including by—
 (1)improving organization and functionality, including modern web design features, and allowing for data to be searched, aggregated, and downloaded;
 (2)providing greater consistency in presentation of vehicle safety issues; (3)improving searchability about specific vehicles and issues through standardization of commonly used search terms and the integration of databases to enable all to be simultaneously searched using the same keyword search function; and
 (4)improving the publicly accessible early warning database, by— (A)enabling users to search for incidents across multiple reporting periods for a given make and model name, model year, or type of potential defect;
 (B)ensuring that search results, in addition to being downloadable, are sortable within an Internet browser by make, model name, model year, State or foreign country of the incident, number of deaths, number of injuries, date of the incident, and type of potential defect; and
 (C)developing a clear, organized, and searchable method by which the public can access information made available by the Secretary that is reported under clause (ii) of section 30166(m)(3)(C) of title 49, United States Code, as amended by section 202(a)(1).
					103.Improved used car buyers guide
 In addition to the information already required to be included pursuant to section 455.2 of title 16, Code of Federal Regulations (the Used Motor Vehicle Trade Regulation Rule), the Buyers Guide window form shall include—
 (1)a statement of the vehicle’s brand history, total loss history, and salvage history according to the vehicle’s National Motor Vehicle Title Information System (NMVTIS) vehicle history report, the date on which the dealer obtained the vehicle history report, and the website where a consumer can obtain a vehicle history report; and
 (2)a statement of the vehicle’s recall repair history according to the vehicle identification number search tool established pursuant to section 31301 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note), the date on which the used vehicle dealer obtained the recall repair history, and the website where a consumer may obtain this information.
				IIEnhanced Agency Tools and Accountability
			201.Civil penalties
 (a)In generalSection 30165(a) of title 49, United States Code, is amended— (1)in paragraph (1)—
 (A)in the first sentence by striking $5,000 and inserting $25,000; and (B)by striking the third sentence; and
 (2)in paragraph (3)— (A)in the second sentence by striking $5,000 and inserting $25,000; and
 (B)by striking the third sentence. (b)ConstructionNothing in the amendments made by this section shall be construed as preventing the imposition of penalties under section 30165 of title 49, United States Code, prior to the issuance of a final rule pursuant to section 31203(b) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30165 note).
				202.Early warning reporting requirements
 (a)In generalSection 30166(m) of title 49, United States Code, is amended— (1)in paragraph (3)(A), by amending clause (ii) to read as follows:
						
 (ii)customer satisfaction campaigns, safety improvement campaigns, customer advisories, recalls, consumer complaints, warranty claims, field reports, or other activity involving the repair or replacement of motor vehicles or motor vehicle equipment.; and
 (2)in paragraph (4), by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
 (b)Information on fatal incidentsSubparagraph (C) of section 30166(m)(3) of title 49, United States Code, is amended to read as follows:
					
						(C)Reporting of possible defects
 (i)In generalThe manufacturer of a motor vehicle or motor vehicle equipment shall report to the Secretary, in such manner as the Secretary establishes by regulation, all incidents of which the manufacturer receives actual notice which involve fatalities or serious injuries which are alleged or proven to have been caused by a possible defect in such manufacturer’s motor vehicle or motor vehicle equipment in the United States, or in a foreign country when the possible defect is in a motor vehicle or motor vehicle equipment that is identical or substantially similar to a motor vehicle or motor vehicle equipment offered for sale in the United States. Reporting required under this subsection shall not be limited by model year. The regulation limiting the model years included for reporting purposes in section 579.21, Code of Federal Regulations, shall have no force or effect with respect to the reporting required under this subparagraph.
 (ii)Fatal incidentsIf an incident described in clause (i) involves one or more deaths, the manufacturer shall provide to the Secretary, in such manner as the Secretary establishes by regulation—
 (I)a copy of all initial claims or notice documents that notified the manufacturer of the incident; (II)a copy of all investigative documents prepared by any local, State, or Federal government agency or the personnel of any such agency related to the incident, including photographs, police reports, cause and origin reports, or other documents describing or reconstructing the incident;
 (III)a copy of any amendments or supplements to the documents described in subclause (I), except for— (aa)medical documents and bills;
 (bb)property damage invoices or estimates; and (cc)documents related to quantification of damages; and
 (IV)the manufacturer’s assessment of the circumstances that led to the incident, including the manufacturer’s analysis of the claims or notices regarding allegations of a defect.
 (iii)LimitationThe regulations promulgated by the Secretary under clause (ii) may not require a manufacturer to submit records respecting information described in subclause (II) of such clause that is not in the possession of the manufacturer..
				(c)Component categories
 (1)CommencementNot later than 1 year after the date of enactment of this Act, the Secretary shall commence a rulemaking proceeding to amend the system and component categories required to be used in early warning reports on light vehicles submitted pursuant to section 579.21 of title 49, Code of Federal Regulations. In issuing rules under this subsection, the Secretary shall, to the extent each may assist in the identification of defects related to motor vehicle safety, maximize—
 (A)interoperability between the early warning reporting database and the publicly available consumer complaint database, by ensuring that the amended set of categories established by rule are the same as those available to vehicle owners or lessees reporting safety issues to the publicly available consumer complaint database;
 (B)precision, including by dividing categories that are imprecise and adding new categories that identify specific vehicle equipment not previously represented; and
 (C)organization and ease of use, including by housing categories pertaining to specific items of equipment within more general vehicle safety categories and operating systems.
 (2)Final ruleNot later than 3 years after the date of enactment of this Act, the Secretary shall issue a final rule pursuant to paragraph (1).
					(d)Standardization of manufacturer reporting practices
					(1)Review
 (A)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall complete a comprehensive review of the practices of the manufacturers of individual light vehicles for reporting to the Secretary incidents involving death or injury pursuant to section 579.21 of title 49, Code of Federal Regulations.
 (B)ComponentsThe review conducted under subparagraph (A) shall— (i)identify the major differences among the reporting practices of such manufacturers;
 (ii)identify the extent to which such manufacturers report precisely the information required under subsection (b) of section 579.21 of title 49, Code of Federal Regulations, or, alternatively, report additional information under such subsection;
 (iii)identify the types and sources of additional information, as described in clause (ii), that manufacturers report to the Secretary;
 (iv)assess and explain the extent to which differing reporting practices hinder the ability of the National Highway Traffic Safety Administration to compare a manufacturer’s data for vehicles or equipment to the data of another manufacturer’s vehicles or equipment, all peer vehicles or equipment, or the entire United States population of vehicles or equipment, or to data on vehicles or equipment submitted to the Secretary by a vehicle owner or lessee; and
 (v)determine, based on findings under clause (iv), whether differences among individual light vehicle manufacturers’ practices for reporting to the Secretary incidents involving death or injury pursuant to section 579.21 of title 49, Code of Federal Regulations, are detrimental to the identification of defects related to motor vehicle safety in motor vehicles and motor vehicle equipment in the United States.
 (2)GuidelinesIf the Secretary makes an affirmative determination under clause (v) of paragraph (1)(B), the Secretary shall issue guidelines for the standardization of reporting practices described in such clause.
 203.Imminent hazard authoritySection 30118 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking (1) The Secretary may and inserting (1) In general.—Except as provided under paragraph (3), the Secretary may; (B)in paragraph (2), by inserting Orders.— before If the Secretary; and
 (C)by adding after paragraph (2) the following:  (3)Imminent hazards (A)Decisions and ordersIf the Secretary decides that a defect or noncompliance, or combination of both, under subsection (a) presents an imminent hazard, the Secretary—
 (i)shall notify the manufacturer of the motor vehicle or replacement equipment immediately under subsection (a);
 (ii)shall order the manufacturer of the motor vehicle or replacement equipment to immediately— (I)give notification under section 30119 of this title to the owners, purchasers, and dealers of the vehicle or equipment of the imminent hazard; and
 (II)remedy the defect or noncompliance under section 30120 of this title; (iii)notwithstanding section 30119 or 30120, may order the time for notification, means of providing notification, earliest remedy date, and time the owner or purchaser has to present the motor vehicle or equipment, including a tire, for remedy; and
 (iv)may include in an order under this subparagraph any other terms or conditions that the Secretary determines necessary to abate the imminent hazard.
 (B)Opportunity for administrative reviewSubsequent to the issuance of an order under subparagraph (A), opportunity for administrative review shall be provided in accordance with section 554 of title 5, except that such review shall occur not later than 10 days after issuance of such order.
 (C)Definition of imminent hazardIn this paragraph, the term imminent hazard means any condition which substantially increases the likelihood of serious injury or death if not remedied immediately.; and
 (2)in subsection (c), by inserting or electronic mail after certified mail. 204.Retention of safety records by manufacturers (a)RuleNot later than 18 months after the date of enactment of this Act, the Secretary shall issue a final rule pursuant to section 30117 of title 49, United States Code, requiring each manufacturer of motor vehicles or motor vehicle equipment to retain all motor vehicle safety records, including documents, reports, correspondence, or other materials that contain information concerning malfunctions that may be related to motor vehicle safety (including any failure or malfunction beyond normal deterioration in use, or any failure of performance, or any flaw or unintended deviation from design specifications, that could in any reasonably foreseeable manner be a causative factor in, or aggravate, an accident or an injury to a person), for a period of not less than 20 calendar years from the date on which they were generated or acquired by the manufacturer. Such requirement shall also apply to all underlying records on which information reported to the Secretary under part 579 of title 49, Code of Federal Regulations, is based.
 (b)ApplicationThe rule required by subsection (a) shall apply with respect to any record described in such subsection that is in the possession of a manufacturer on the effective date of such rule.
				205.Corporate responsibility for NHTSA reports
 (a)AmendmentSection 30166(o)(1) of title 49, United States Code, is amended by striking may and inserting shall. (b)DeadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a final rule under section 30166(o)(1) of title 49, United States Code, as amended by subsection (a).
 206.Cooperation with foreign governmentsSection 30182(b) of title 49, United States Code, is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (5) the following:
					
 (6)enter into cooperative agreements (in consultation with the Secretary of State) and collaborative research and development agreements with foreign governments..
				207.Administrative accountability
				(a)Petitions for Standards and Enforcement
 (1)Missed deadlinesSection 30162(d) of title 49, United States Code, is amended by inserting at the end the following: If the Secretary fails to grant or deny a petition within the 120-day period, the Secretary shall promptly publish in the Federal Register an explanation for missing the deadline and a projected date by which the Secretary will decide whether to grant the petition. On February 1 and August 1 of each year, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a letter listing each deadline the Secretary missed under this subsection during the 6-month period ending on such date, explaining why the Secretary missed the deadline, and describing any investigations, proceedings, or actions related to the relevant petition that the Secretary has conducted or taken since the petition was filed..
 (2)Appeal of defect petition rejectionSection 30162 of title 49, United States Code, is amended by adding at the end the following:  (e)Judicial ReviewA decision of the Secretary to deny a petition filed under subsection (a)(2) is agency action subject to judicial review under chapter 7 of title 5, and such action shall not be considered committed to agency discretion within the meaning of section 701(a)(2) of such title. A person aggrieved by the denial of a petition may obtain judicial review by filing an action in the court of appeals of the United States for the circuit in which the person resides or has its principal place of business or the United States Court of Appeals for the District of Columbia Circuit not more than 180 days after notice of the denial of the petition is published in the Federal Register..
					(b)Information Provided by Whistleblowers
 (1)In generalSubchapter IV of chapter 301 of title 49, United States Code, is amended by adding at the end the following:
						
							30172.Review of information provided by employees
 (a)Covered person definedIn this section, the term covered person means a full-time, part-time, or temporary employee, independent contractor, or an employee of a contractor or subcontractor of a manufacturer, distributor, part supplier, or dealer (or any person acting pursuant to a request of the employee or to the extent such person is engaged in collecting and analyzing information provided by one or more such employees) who, in good faith, provides information to the Secretary indicating—
 (1)the existence of a possible safety-related defect or noncompliance with a motor vehicle safety standard; or
 (2)a violation of this chapter or a regulation prescribed or order issued under this chapter. (b)Review and EvaluationUpon receipt of motor vehicle safety information from a covered person, the Secretary shall review and evaluate the information promptly to determine whether a safety-related defect or noncompliance, or a violation of this chapter or a regulation prescribed or order issued under this chapter, exists.
 (c)ProhibitionThe Secretary shall not transmit or otherwise disclose any information received from a covered person to a manufacturer, distributor, part supplier, or dealer, except pursuant to a written request by, or with the prior written consent of, the covered person..
					(2)Report
 (A)In generalNot later than 30 months after the date of enactment of this Act, and biennially thereafter for 6 years, the Secretary shall complete a report on the activities of the National Highway Traffic Safety Administration under section 30172 of title 49, United States Code, as added by paragraph (1), and, upon completion, shall—
 (i)submit the report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; and
 (ii)publish the report in an easily accessible and downloadable electronic format. (B)ContentsSuch report shall include—
 (i)a summary of submissions by covered persons (as defined in such section) to the Secretary in the 24 months preceding the submission of the report, consisting of—
 (I)the total number of such submissions and the number within this total that were submitted directly by an employee described in subsection (a) of such section; and
 (II)the number of submissions pertaining to a possible safety-related defect or noncompliance and the number of submissions pertaining to a violation of chapter 301 of title 49, United States Code, or a regulation prescribed or order issued under such chapter; and
 (ii)a summary of actions taken and proceedings, investigations, or research conducted by the Secretary in the 24 months preceding the submission of the report resulting from submissions by covered persons (as defined in such section).
 (3)Conforming amendmentThe table of sections for chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30171 the following:
						
							
								30172. Review of information provided by employees..
					(c)Anti-Revolving door
 (1)AmendmentSubchapter I of chapter 301 of title 49, United States Code, is amended by adding at the end the following:
						
							30107.Restriction on covered vehicle safety officials
 (a)In generalDuring the 2-year period after the termination of the service or employment of a covered vehicle safety official, such official may not knowingly make, with the intent to influence, any communication to or appearance before any officer or employee of the National Highway Traffic Safety Administration on behalf of any manufacturer subject to regulation under this chapter in connection with any matter involving motor vehicle safety on which such official seeks official action by any officer or employee of the National Highway Traffic Safety Administration.
 (b)ManufacturersIt is unlawful for any manufacturer or other person subject to regulation under this chapter to employ or contract for the services of an individual to whom subsection (a) applies during the 2-year period commencing on the individual’s termination of employment with the National Highway Traffic Safety Administration in a capacity in which the individual is prohibited from serving during that period.
 (c)Special rule for detaileesFor purposes of this section, a person who is detailed from one Federal Government entity to another Federal Government entity shall, during the period such person is detailed, be deemed to be an officer or employee of both Federal Government entities.
 (d)Savings provisionNothing in this section may be construed to expand, contract, or otherwise affect the application of any waiver or criminal penalties under section 207 of title 18.
 (e)Exception for testimonyNothing in this section may be construed to prevent an individual from giving testimony under oath, or from making statements required to be made under penalty of perjury.
 (f)Covered vehicle safety official definedIn this section, the term covered vehicle safety official means any officer or employee of the National Highway Traffic Safety Administration who— (1)during the final 12 months of service or employment with the agency, serves in a technical or legal capacity, and whose job responsibilities include vehicle safety defect investigation, vehicle safety compliance, vehicle safety rulemaking, or vehicle safety research; or
 (2)serves in a supervisory or management capacity over an officer or employee described in paragraph (1)..
 (2)Effective dateSection 30107 of title 49, United States Code, as added by paragraph (1), shall apply to a covered vehicle safety official (as that term is defined in such section) who terminates service or employment with the National Highway Traffic Safety Administration after the date of enactment of this Act.
 (3)Civil penaltySection 30165(a) of title 49, United States Code, is amended by adding at the end the following:  (5)Improper influence (A)In generalAn individual who violates section 30107(a) is liable to the United States Government for a civil penalty, as determined under section 216(b) of title 18, for an offense under section 207 of that title.
 (B)ManufacturersA manufacturer or other person subject to regulation under this chapter who violates section 30107(b) is liable to the United States Government for a civil penalty equal to the sum of—
 (i)an amount not less than $100,000; and (ii)an amount equal to 90 percent of the annual compensation or fee payable to the individual with respect to whom the violation occurred..
 (4)Conforming amendmentThe table of sections for chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30106 the following:
						
							
								30107. Restriction on covered vehicle safety officials..
					208.Reports to Congress
 (a)Study on NHTSA use of early warning dataNot later than 3 years after the date of enactment of this Act, and biennially thereafter for 6 years, the Inspector General of the Department of Transportation shall submit to the relevant committees a report on the use of early warning data by the National Highway Traffic Safety Administration (referred to in this section as NHTSA). Each report shall evaluate the following:
 (1)The number and type of requests for information made by NHTSA based on data received in the early warning reporting system.
 (2)The number of safety defect investigations opened by NHTSA using any information reported to NHTSA through the early warning reporting system.
 (3)The nature and vehicle defect category of each safety defect investigation described in paragraph (2).
 (4)The number of safety defect investigations described in paragraph (2) that are subsequently closed without further action.
 (5)The duration of each safety defect investigation described in paragraph (2). (6)The percentage of the safety defect investigations described in paragraph (2) that result in a finding of a safety defect or recall by NHTSA.
 (7)Other information the Inspector General considers appropriate. (b)Report on manufacturer compliance with early warning reporting requirementsNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the relevant committees a report that includes—
 (1)a review of the policies, procedures, and practices of the National Highway Traffic Safety Administration that are intended to ensure that manufacturers subject to the early warning reporting requirements of section 30166(m) of title 49, United States Code, and subpart C of part 579 of title 49, Code of Federal Regulations, submit all required information in full and without delay;
 (2)an assessment of the extent to which key agency and manufacturer employees are aware of and understand such policies, procedures, and practices;
 (3)an assessment of the extent to which manufacturers submit all required information in full and without delay; and
 (4)findings, conclusions, and recommendations for formalizing or strengthening the policies, procedures, and practices of NHTSA to ensure timely and complete reporting of early warning data.
					(c)Report on operations of the council for vehicle electronics, vehicle software, and emerging
 technologiesNot later than 6 months after the date of enactment of this Act, the Secretary shall submit to the relevant committees a report on the operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging Technologies that includes information about the accomplishments of the Council, the role the Council plays in integrating and aggregating expertise across NHTSA, and the priorities of the Council over the next 5 years.
 (d)Report on recall completion ratesNot later than 1 year after enactment of this Act and biennially thereafter for 8 years, the Secretary shall conduct an analysis of auto safety recall completion rates to assess potential actions by NHTSA to improve auto safety recall completion rates and submit to the relevant committees a report on the results of such analysis. Each report shall include—
 (1)the annual recall completion rate by manufacturer, component (such as brakes, fuel systems, and airbags), and vehicle type (passenger car, sport utility vehicle, passenger van, and pick-up truck) for each of the five years before the year the report is submitted;
 (2)the methods by which NHTSA has conducted analyses of these recall completion rates to determine trends and identify risk factors associated with lower recall rates; and
 (3)the actions NHTSA has planned to improve recall completion rates based on the results of this data analysis.
 (e)Relevant committees definedIn this section, the term relevant committees means— (1)the Committee on Energy and Commerce of the House of Representatives; and
 (2)the Committee on Commerce, Science, and Transportation of the Senate. IIIConsumer Protection 301.Limitation on sale or lease of used motor vehicles subject to a recall (a)In generalSection 30120 of title 49, United States Code, is amended by adding at the end the following:
					
						(k)Limitation on sale or lease of used motor vehicles
 (1)In generalA person who sold at least 10 motor vehicles during the prior 12 months to purchasers that in good faith purchase the vehicles other than for resale, may not sell or lease a used motor vehicle until any defect or noncompliance determined under section 30118 with respect to the vehicle has been remedied.
 (2)ExceptionsParagraph (1) shall not apply if— (A)notification of the defect or noncompliance with respect to the vehicle is required under section 30118(b) but enforcement of the order is set aside in a civil action to which section 30121(b) applies; or
 (B)if at the time of sale or lease— (i)the recall information regarding a used motor vehicle was not available using the means established by the Secretary under section 31301 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note); and
 (ii)notification under section 30119 was not received by the seller or lessor. (3)Used motor vehicle definedIn this subsection, the term used motor vehicle means a motor vehicle that has been purchased previously other than for resale..
 (b)Effective dateThe amendment made by subsection (a) shall take effect 18 months after the date of enactment of this Act.
 302.Elimination of regional recallsSection 30118 of title 49, United States Code, is amended by adding at the end the following new subsections:
				
 (f)Long-Term Exposure to Environmental ConditionsIf a manufacturer of a motor vehicle or replacement equipment learns the vehicle or equipment contains a safety problem caused by long-term exposure to environmental conditions, the manufacturer shall give notice under subsection (c) as if the manufacturer learned the vehicle or equipment contains a defect and decides in good faith that the defect is related to motor vehicle safety.
 (g)National Orders and NotificationsAll orders under subsection (b)(2) and notifications under subsection (c) shall be carried out on a national basis and shall not be limited to vehicles or equipment in certain States or territories or other geographic regions of the United States. This paragraph shall not prevent the Secretary from permitting the prioritization of the shipment of replacement parts by geographic location when appropriate.. 
 303.Application of remedies for defects and noncomplianceSection 30120(g)(1) of title 49, United States Code, is amended by striking the motor vehicle or replacement equipment was bought by the first purchaser more than 10 calendar years, or.
 304.Pedestrian safety improvement ruleNot later than 2 years after the date of the enactment of this Act, the Secretary shall issue a final rule that—
 (1)establishes standards for passenger motor vehicles in order to reduce the number of injuries and fatalities suffered by pedestrians and other non-occupants who are struck by such vehicles; and
 (2)considers means for protecting especially vulnerable pedestrian and non-occupant populations, including children, older adults, and individuals with disabilities.
 305.Recall obligations under bankruptcySection 30120A of title 49, United States Code, is amended by striking chapter 11 of title 11, and inserting chapter 7 or chapter 11 of title 11. 306.Rulemaking on rear seat crashworthiness (a)Safety research initiativeNot later than 2 years after the date of enactment of this Act, the Secretary shall complete research into the development of safety standards or performance requirements for the crashworthiness and survivability for passengers in the rear seats of motor vehicles.
 (b)SpecificationsIn carrying out subsection (a), the Secretary shall consider side- and rear-impact collision testing, additional airbags, head restraints, seatbelt fit, seatbelt airbags, belt anchor location, and any other factors the Secretary considers appropriate.
				(c)Rulemaking or report
 (1)RulemakingNot later than 1 year after the completion of each research and testing initiative required under subsection (a), the Secretary shall initiate a rulemaking proceeding to issue a Federal motor vehicle safety standard if the Secretary determines that such a standard meets the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.
 (2)ReportIf the Secretary determines that the standard described in paragraph (1) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit a report describing the reasons for not prescribing such a standard to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
					IVFunding
			401.Vehicle safety user fee
 (a)AmendmentSubchapter I of chapter 301 of title 49, United States Code, as amended by section 207(c)(1), is further amended by adding at the end the following:
					
						30108.Vehicle safety user fee
 (a)Establishment of fundThere is established in the Treasury of the United States a separate account for the deposit of fees under this section to be known as the Vehicle Safety Fund.
 (b)Assessment and collection of vehicle safety feesThe Secretary shall assess and collect, in accordance with this section, a vehicle safety user fee from the manufacturer for each motor vehicle that is certified as compliant with applicable motor vehicle safety standards under section 30115.
 (c)DepositThe Secretary shall deposit any fees collected under subsection (b) into the Vehicle Safety Fund established by subsection (a).
 (d)UseAmounts in the Vehicle Safety Fund shall be available to the Secretary, as provided in subsection (h), for making expenditures to meet the obligations of the United States to carry out vehicle safety programs of the National Highway Traffic Safety Administration.
							(e)Vehicle safety user fee
 (1)First, second, and third year feesThe fee assessed under this section for the first 3 years shall be as follows: (A)$3 for each motor vehicle certified during the first year in which such fees are assessed.
 (B)$6 for each motor vehicle certified during the second year in which such fees are assessed. (C)$9 for each motor vehicle certified during the third year in which such fees are assessed.
 (2)Subsequent yearsThe fee assessed under this section for each motor vehicle certified after the third year in which such fees are assessed shall be adjusted annually by the Secretary by notice published in the Federal Register in accordance with the annual percentage change in the Consumer Price Index for all Urban Consumers, as determined by the Bureau of Labor Statistics.
 (3)PaymentThe Secretary shall require payment of fees under this section on a quarterly basis and not later than one quarter after the date on which the fee was assessed.
								(f)Limitations
 (1)In generalFees under this section shall not be collected for a fiscal year unless appropriations for vehicle safety programs of the National Highway Traffic Safety Administration for that fiscal year (excluding the amount of fees appropriated for that fiscal year) are equal to or greater than the amount of appropriations for vehicle safety programs of the National Highway Traffic Safety Administration for fiscal year 2015.
 (2)AuthorityIf the Secretary does not assess fees under this section during any portion of a fiscal year because of paragraph (1), the Secretary may assess and collect the fees, without any modification in the rate, at a later date in that fiscal year notwithstanding subsection (e)(3).
 (g)Collection of unpaid feesIf the Secretary does not receive payment of a fee assessed under this section within 30 days after the payment is due, the fee shall be treated as a claim of the United States Government subject to subchapter II of chapter 37 of title 31.
 (h)Authorization of appropriationsIn addition to funds authorized to be appropriated under section 30104, there is authorized to be appropriated from the Vehicle Safety Fund to the Secretary for the National Highway Traffic Safety Administration for each fiscal year in which fees are collected under subsection (b) an amount equal to the total amount collected during the previous fiscal year from fees assessed under this section. Such amounts are authorized to remain available until expended.
 (i)Crediting and availability of feesFees authorized under subsection (b) shall be collected and available for obligation only to the extent and in the amount provided in advance in appropriations Acts..
 (b)Conforming amendmentThe table of sections for chapter 301 of title 49, United States Code, as amended by section 207(c)(4), is further amended by inserting after the item relating to section 30107 the following:
					
						
							30108. Vehicle safety user fee..
 (c)RulemakingNot later than 9 months after the date of enactment of this Act, the Secretary shall promulgate rules governing the collection and payment of fees under section 30108 of title 49, United States Code, as added by subsection (a), and may update such rules as may be necessary.
 (d)Effective dateSection 30108 of title 49, United States Code, as added by subsection (a), shall take effect on the date that is one year after the date of enactment of this Act, and the assessment and collection required by subsection (b) of such section shall begin on such date.
 402.Authorization of appropriationsSection 30104 of title 49, United States Code, is amended to read as follows:  30104.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out chapter 301 and part C of subtitle VI of title 49 the following:
 (1)$200,000,000 for fiscal year 2016. (2)$240,000,000 for fiscal year 2017.
 (3)$280,000,000 for fiscal year 2018. (b)Subsequent fiscal yearsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2019 through 2022, except that the amount to be appropriated for a fiscal year shall not be less than the amount of the appropriation under this section for the immediately preceding fiscal year, increased by the percentage change in the Consumer Price Index for the immediately preceding fiscal year..
			VAdditional Provisions
 501.DeadlinesIf the Secretary determines that a deadline under this Act, or an amendment made by this Act, cannot be met, the Secretary shall—
 (1)submit a notification in writing to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and explain why that deadline cannot be met; and
 (2)establish a new deadline. 502.Limitation on the preemption of State law (a)Congressional authorization requiredNotwithstanding any other provision of law, the Secretary shall not publish a rule pursuant to section 30111 of title 49, United States Code, that addresses the issue of preemption of State law seeking damages for personal injury, death, or property damage unless Congress expressly authorizes the Secretary to address such preemption.
 (b)Preemption languageAny language addressing the issue of preemption contained within regulations issued by the Secretary pursuant to section 30111 of title 49, United States Code, during the years 2005 through 2008 shall not be considered in determining whether any such regulation preempts any action under State law seeking damages for personal injury, death, or property damage unless Congress expressly authorizes the Secretary to address such preemption.
				
